Arnold, C. J.,
delivered the opinion of the court.
The suit was brought by appellants in Yalobusha county, to recover damages for injury to land situated in Panola county, caused by the land being overflowed on account of the manner in which the track of the railroad .company had been constructed along the line of the *426land. The cause was dismissed on motion of appellee, on the ground that the land injured was not located in the county where the suit was brought, and the court was' therefore without jurisdiction.
The common law distinction between local and transitory actions does not exist here. The statute alone governs. The only local actions with us, are ejectment and trespass on land. They must be commenced in the county in which the land lies. All other actions must be brought with reference to the person of the defendant. Code, § 1498; Oliver v. Loye, 59 Miss. 320.
The action here is not local under the statute. It is not to recover on account of an invasion of the possession of appellant, or for trespass committed on the land; but for damages that resulted in consequence of a wrongful act disconnected from the land. The action of trespass on land, to become local under the statute, must contain the elements of force and entry necessary to constitute the common law action of trespass quare clausum fregit.

Reversed a/nd remanded.